Citation Nr: 1614301	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  10-03 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran had active service from May 1986 to May 1991, and from May 2005 to January 2007.  The Veteran was discharged from his second period of active service under "Other than Honorable Conditions." 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The record before the Board consists of the Veteran's electronic files within Virtual VA and the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board is remanding the Veteran's appeal to allow him the requested Board videoconference hearing before a Veterans Law Judge. 

On his January 2010 Substantive Appeal (VA Form 9) related to his hearing loss claim, the Veteran did not request a Board hearing.  On his March 2015 VA Form 9 for the Meniere's disease claim, he requested a Board hearing via live videoconference.  In April 2016, the Veteran's representative submitted a statement clarifying the Veteran's desire for a Board videoconference hearing as to both issues.  The RO has not yet scheduled the Veteran's hearing.  Remand is, therefore, required so the Veteran can be scheduled for his requested Board videoconference hearing.




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the earliest opportunity, and notify him of the date, time and location of this hearing.  Notice should be mailed to his current address of record.  Place a copy of the notice in the claims file. If, for whatever reason, he changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




